United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
M.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-733
Issued: September 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 16, 2012 appellant filed a timely appeal from September 14 and
November 29, 2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted a timely request for oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). The
Clerk of the Board mailed a letter to appellant to confirm a continuing desire for an oral argument in
Washington, DC. No written confirmation was received. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be
held in the discretion of the Board. The Board in exercising its discretion has determined that there is not a
sufficient need for the oral argument in this case. Oral argument in this case would delay issuance of a Board
decision and would not serve a useful purpose. Furthermore, the appeal can adequately be addressed in this decision
based on the case record submitted. For these reasons, oral argument is denied.

ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
hearing loss in the performance of duty.
FACTUAL HISTORY
On June 15, 2010 appellant, then a 63-year-old electronic worker, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral hearing loss as a result of noise
exposure from her federal employment. She stated that she began noticing aches and pains in
her ears as a result of noise from the plating shop on or about August 11, 1975 and worked in
noisy areas for 40 years. Appellant further noted that there were many rectifiers in the plating
shop which caused a great deal of noise. The employing establishment reported that she was last
exposed to the conditions alleged to have caused her illness on May 21, 2000 and retired on
January 3, 2011.
By letter dated June 21, 2010, OWCP requested additional factual information from both
appellant and the employing establishment. Appellant was requested to provide information
regarding her employment history, when she related her hearing loss to conditions of
employment and all nonoccupational exposure to noise. OWCP also requested that she provide
medical documentation pertaining to any prior treatment she received for ear or hearing
problems. It requested that the employing establishment provide noise survey reports for each
site where appellant worked, the sources and period of noise exposure for each location, whether
she wore ear protection and copies of all medical examinations pertaining to hearing or ear
problems, including preemployment examinations and audiograms.
In a June 9, 2010 narrative statement, appellant reported that she had worked in the
plating shop since December 1969 for the last 40 years. She noted that she worked as an
electroplater, testing equipment operator and instrument mechanic inspector. Noise exposure
included loud machines, running vats and mechanical and electrical control systems. An official
work history was also submitted for these employment positions.
In a June 14, 2010 letter, Marvin Warren, appellant’s former coworker, reported that he
worked with her for 10 years in electronics before becoming her supervisor and had noticed that
she had problems hearing.
By letter dated June 30, 2010, the employing establishment controverted the claim stating
that appellant was last exposed to noise on or about May 21, 2000 and failed to comply with
OWCP’s three-year time requirement to file a claim.
Audiograms and hearing conservation data were submitted from June 25, 1969 to
March 7, 2000.
Appellant submitted a December 6, 2010 Department of the Air Force Memorandum
from Major Brian Hobbs, chief audiology services, who reported that appellant’s audiology test
indicated a lot of hearing sensitivity or positive threshold shift. Major Hobbs reported that the
medical evaluation confirmed that hearing changes occurred when compared to appellant’s

2

previous baseline. Appellant’s supervisor was notified of her hearing changes. Along with the
memorandum, appellant submitted a November 10, 2010 audiogram which revealed the
following decibel losses at 500, 1,000, 2,000 and 3,000 hertz (Hz): 40, 20, 45 and 40 for the
right ear and 20, 20, 30 and 35 for the left ear. A reference audiogram was provided dated
June 25, 1969.
On April 7, 2011 appellant filed a claim for a schedule award.
By decision dated April 15, 2011, OWCP denied appellant’s claim on the grounds that it
was not timely filed under 5 U.S.C. § 8122. It found that she had failed to file a claim within
three years of the date of injury, August 11, 1975. OWCP further noted that there was no
evidence that a supervisor had actual knowledge of appellant’s claim within 30 days of the date
of injury.
By letter dated May 15, 2011, appellant requested reconsideration of OWCP’s decision.
She stated that she had asked her supervisor about filing a claim but she did not know OWCP
rules. Appellant further stated that she was seeking compensation from January 2008 to
December 2010 for exposure over the last 41 years to machinery, blowers, tools and test
equipment.
OWCP referred appellant to Dr. Gregg S. Govett, a Board-certified otolaryngologist, for
a second opinion evaluation on August 26, 2011. It prepared a statement of accepted facts
addressing appellant’s federal work duties and exposure to noise. OWCP stated that appellant
worked in the plating shop beginning December 1969 as a trainee, was exposed to vats and
rectifiers from December 1969 to March 1971, was an electroplater from March 1971 to
November 1988 and then again from October 1992 to August 1993. It did not provide any
details regarding the location, sources and frequency and decibel levels of noise exposure.
In his August 26, 2011 report, Dr. Govett noted that appellant worked for the employing
establishment from 1969 to 2010. An audiogram was completed on that same date which
revealed the following decibel losses at 500, 1,000, 2,000 and 3,000 Hz: 25, 25, 35 and 35 for
the right ear and 25, 20, 35 and 35 for the left ear. Speech discrimination thresholds were 25
decibels bilaterally and the auditory discrimination score was 100 percent for the right ear and 96
percent for the left ear. Dr. Govett diagnosed bilateral sensorineural hearing loss. He answered
yes when asked if the workplace exposure as described was sufficient as to intensity and duration
to have caused the loss in question. However, Dr. Govett opined that the hearing loss was not
due to appellant’s workplace noise exposure because there was no hearing loss on appellant’s
August 26, 2011 audiogram other than what would be predicated on the basis of presbycusis. He
further noted that her audiogram was reviewed from June 25, 1969 which showed that hearing
was normal. In comparing the August 26, 2011 audiogram to the reference audiogram in 1969,
there was not a significant threshold shift greater than 20 decibels in either frequency. In
response to a form question, whether appellant’s hearing loss was in part or all due to noise
exposure encountered in her federal employment, he marked not due. Dr. Govett concluded that
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), appellant had 5.625 percent monaural
hearing loss for the left ear and 7.5 percent monaural hearing loss for the right ear with binaural

3

hearing loss ratable at 5.9375 percent. He stated that she had reached maximum medical
improvement on August 26, 2011 and did not recommend hearing aids.
On September 6, 2011 OWCP referred the case file along with Dr. Govett’s report to a
district medical adviser (DMA) to determine the extent of appellant’s permanent partial
impairment and date of maximum medical improvement.
On September 7, 2011 the DMA reported that based on the August 6, 2011 audiogram
and the sixth edition of the A.M.A., Guides, appellant’s calculated binaural hearing loss was 5.9
percent and she had reached maximum medical improvement on August 26, 2011. The DMA
agreed with Dr. Govett in stating that the work-related noise exposure was not deemed sufficient
to implicate it as a contributing factor to appellant’s hearing loss as the hearing loss shown on
audiogram was not greater than predicted on the basis of presbycusis. Hearing aids were not
recommended.
By decision dated September 14, 2011, OWCP denied modification of its April 15, 2011
decision for failing to timely file her claim. It noted that appellant’s statement indicated that her
last date of work at the plating shop was in 1993 which would represent the last date she was
exposed to the work-related noise.
By letter dated October 12, 2011, appellant requested reconsideration of OWCP’s
decision. She stated that she had previously informed OWCP that the dates of noise exposure
should be changed to January 2008 to December 2010. Appellant further stated that her hearing
changed from December 1969 to January 2008 after working in maintenance for 41 years. In
support of her request, she submitted a November 16, 2011 audiogram.
By decision dated November 29, 2011, OWCP affirmed its September 14, 2011 decision,
as modified to reflect that appellant had timely filed her claim because her agency was aware of
the hazardous noise she was exposed to. It denied her claim, however, for failing to establish
that her hearing loss was causally related to her employment noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.4
Appellant has the burden of establishing by weight of the reliable, probative and
substantial evidence that her hearing loss condition was causally related to noise exposure in her
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

4

federal employment.5 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable certainty, and must be
supported by medial rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
Although appellant must prove the facts alleged, proceedings under FECA are not
adversarial in nature, nor is OWCP a disinterested arbiter. While the claimant has the burden to
establish his or her claim, OWCP also has a responsibility in the development of the evidence.8
This is particularly true when the evidence is of the character normally obtained from the
employing establishment or other government source.9 Title 20 of the Code of Federal
Regulations section 10.118(a) states: The employer is responsible for submitting to OWCP all
relevant and probative factual and medical evidence in its possession, or which it may acquire
through investigation or other means. Such evidence may be submitted at any time.
ANALYSIS
The issue is whether appellant established that she sustained employment-related hearing
loss due to noise exposure during her federal employment. The Board finds this case is not in
posture for decision and must be remanded for further development.
In order to establish a compensable injury, appellant is required to establish that her
hearing loss resulted from noise exposure during her employment.10 The evidence received prior
to the November 29, 2011 decision does not provide sufficient detail regarding appellant’s
exposure to employment-related noise.
Appellant submitted a Form CA-2 which alleged that she developed hearing loss in both
ears as a result of employment-related noise since December 1969, noting that she was exposed
to noise from the plating shop and rectifiers. In her June 9, 2010 narrative statement, she
provided a detailed work history and referenced the different employment positions she held
along with the length of time at each position. Appellant noted that she worked as an
electroplater, testing equipment operator and instrument mechanic inspector. Noise exposure
resulted from loud machines, running vats, blowers, tools and mechanical and electrical control
5

Stanley K. Takahaski, 35 ECAB 1065 (1984).

6

See John W. Butler, 39 ECAB 852, 858 (1988).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

See Claudia A. Dixon, 47 ECAB 168 (1995).

9

R.E., Docket No. 07-1604 (issued January 17, 2008); Willie A. Dean, 40 ECAB 1208 (1989).

10

See Leon Thomas, 52 ECAB 202 (2001).

5

systems. An official work history was also submitted for these employment positions. The work
history reflected that appellant worked around machinery with moving parts and objects.
The employing establishment submitted a number of audiograms and hearing
conservation data dated June 25, 1969 to March 7, 2000. Although requested to do so, it failed,
however, to provide any studies or evidence regarding appellant’s duration and levels of
exposure to hazardous noise during her federal employment. The employing establishment did
not state that the requested information was unavailable. OWCP initially requested the
employing establishment provide detailed information about appellant’s noise exposure in a
June 21, 2010 development letter, including copies of noise level surveys for each work location,
the sources and periods of noise exposure and whether she wore ear protection. However, it
failed to pursue its request. Because the levels and duration of exposure to hazardous noise is the
type of evidence normally obtained from the employing establishment, OWCP has a particular
responsibility to develop this evidence.11
The Board further notes that, while OWCP properly referred appellant to Dr. Govett for a
second opinion evaluation, it failed to provide the physician with an accurate and complete
statement of accepted facts because no factual evidence was obtained regarding the specific
levels and duration of noise exposure during appellant’s federal employment.12 The Boards finds
that Dr. Govett relied on an incomplete factual background and his medical report requires
further clarification.13
In his August 26, 2011 medical report, Dr. Govett diagnosed bilateral sensorineural
hearing loss, noting that appellant’s workplace exposure as described was sufficient as to
intensity and duration to have caused the loss in question. However, he opined that the hearing
loss was not due to her workplace noise exposure because there was no hearing loss on
appellant’s August 26, 2011 audiogram other than what would be predicated on the basis of
presbycusis. Dr. Govett stated that appellant’s hearing loss was due to presbycusis because her
June 25, 1969 audiogram revealed normal hearing when compared to her August 26, 2011
audiogram with no significant threshold shift greater than 20 decibels in either frequency.
The Board finds that Dr. Govett’s report is not sufficient on the issue of causal
relationship. Although Dr. Govett diagnosed bilateral sensorineural hearing loss due to
presbycusis,14 he stated that none of appellant’s hearing loss was due to federal employmentrelated noise exposure. He also stated that her workplace exposure as described was sufficient as
to intensity and duration to have caused the loss in question. Dr. Govett’s opinion regarding the
cause of appellant’s hearing loss is therefore equivocal in nature.15 While he provided an
11

Id.; see also R.B., Docket No. 08-1662 (issued December 18, 2008).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.4(a)
(September 2009).
13

Herbert A. Wirth, Jr., Docket No. 95-125 (issued September 24, 1996).

14

Presbycusis is defined as progressive bilaterally symmetrical perceptive hearing loss occurring with advancing
age. See DORLAND’S ILLUSTRATED MEDICAL DICTIONARY, 27th Edition (1988).
15

D.F., Docket No. 09-1080 (issued December 7, 2009); Michael R. Shaffer, 55 ECAB 386 (2004).

6

explanation as to why her hearing loss was due to presbycusis, he did not sufficiently explain
whether the occupational noise exposure contributed to her hearing loss. The Board has held that
a medical opinion not fortified by rationale is of diminished probative value.16
Although the statement of accepted facts listed the different positions appellant held,
specific sources of noise and noise levels were not provided by the employer and thus not
addressed by OWCP. The Board notes that any contribution of employment factors is sufficient
to establish the element of causal relation.17 Dr. Govett was not provided with adequate
information relevant to appellant’s history of occupational noise exposure.18
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden to establish entitlement to
compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.19 The levels and duration of exposure to hazardous noise is the type of evidence
normally obtained from the employing establishment, OWCP has a responsibility to develop this
evidence.20 OWCP did not obtain sufficient information about the duration and level of
appellant’s noise exposure during the course of her federal employment. Because it referred
appellant for a second opinion physician, it has the responsibility to obtain a report that will
resolve the issue of whether appellant’s hearing loss was caused by her federal employment.21
The Board will remand the case for OWCP to request the employing establishment to
submit additional information about appellant’s noise level exposure, including copies of noise
level surveys and specific decibel levels for each work location.22 It should then amend the
statement of accepted facts to describe the noise levels at the employing establishment and the
length and period of appellant’s exposures.23 OWCP should refer the case record and amended

16

A.D., 58 ECAB 149 (2006).

17

L.R., Docket No. 06-1942 (issued February 20, 2007).

18

To be probative, a physician’s report must be based on a complete factual and medical background. R.W.,
Docket No. 08-275 (issued June 3, 2008).
19

Richard Kendall, 43 ECAB 790 (1992); Isidore J. Gennino, 35 ECAB 442 (1983).

20

Id.; see also R.B., Docket No. 08-1662 (issued December 18, 2008).

21

See Ramon K. Farrin, Jr., 39 ECAB 736 (1988).

22

It is generally accepted that hearing loss may result from prolonged exposure to noise levels above 85 decibels.
However, acoustic trauma may also result from decibel levels below 85 decibels if exposure is specifically
prolonged. Consequently, regardless of appellant’s specific decibel level of exposure, the referral physician must
also consider whether the employment-related noise exposure was specifically prolonged to result in acoustic
trauma. Such a question is medical in nature and should be resolved by a Board-certified otolaryngologist. Supra
note 18. See also R.B., supra note 20.
23

See David Rossman, 9 ECAB 454 (1957) (where the Board remanded the case finding that the record was
devoid of evidence from the employing establishment and the claimant regarding the levels and length of noise
exposure and, thus, was not in posture for decision regarding the claimant’s claim for hearing loss); S.E., Docket No.
08-2243 (issued July 20, 2009).

7

statement of accepted facts to Dr. Govett for clarification on his opinion.24 Following this and
any other further development deemed necessary, OWCP shall issue an appropriate merit
decision on appellant’s occupational disease claim.
CONCLUSION
The Board finds that this case is not in posture for a decision regarding whether appellant
established that she sustained an employment-related hearing loss in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the November 29 and September 14, 2011
decisions of the Office of Workers’ Compensation Programs are set aside. The case is remanded
for further proceedings consistent with this opinion.
Issued: September 5, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

24

When a medical evaluation is made at its request, OWCP has the responsibility of obtaining a proper
evaluation. Leonard Gray, 25 ECAB 147, 151 (1974).

8

